EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-108306, 333-151416 and 333-171429) pertaining to the XOMA Ltd. 1981 Share Option Plan, the XOMA Ltd. Restricted Share Plan, the XOMA Ltd. Management Incentive Compensation Plan, the XOMA Ltd. 1992 Directors Share Option Plan, the XOMA Ltd. 2002 Director Share Option Plan, the XOMA Ltd. 1998 Employee Share Purchase Plan, the XOMA Ltd. 2hare Option Plan and the XOMA Ltd. 2010 Long Term Incentive and Share Award Plan and in the Registration Statements on Form S-3 (Nos. 333-148342 and 333-172197) and the related Prospectuses of XOMA Ltd., of our reports dated March 10, 2011, with respect to the consolidated financial statements of XOMA Ltd., and the effectiveness of internal control over financial reporting of XOMA Ltd. included in this Annual Report (Form 10-K) for the year ended December 31, 2010. /s/ERNST & YOUNG LLP Palo Alto, California March 10, 2011
